DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/20/22 have been fully considered but they are not persuasive. The Van Der Ploeg reference still applies albeit in obviousness-type form as necessitated by amendment.
The Applicant asserts on page 5 of the Remarks claim 1 has been amended such that the fins extend into the inner channel and not the flow recirculation zone and thus obviate the anticipation rejection since Van Der Ploeg does not disclose this feature. A USC 103 rejection is appropriate in view of Van Der Ploeg, however, and this rejection has not been addressed by the arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Ploeg (US 2011/0217661 A1).
Regarding claim 1, Van Der Ploeg discloses an apparatus comprising: a burner 2 and a cooling jacket 14 surrounding the burner; wherein the cooling jacket 14 comprises a conical head inner wall 16A/B, a tip wall 26, a conical head outer wall 3, and an internal cone 9; wherein the conical head inner wall 16B is connected to the tip wall 26 at a wall corner 27, the tip wall 26 is connected to the conical head outer wall 3, and the internal cone 9 is surrounded by conical head inner wall 16B, tip wall 26, and conical head outer wall 3; wherein an inner channel 17A comprising a heat transfer fluid inlet (paragraph 24) is defined by the space between the conical head inner wall 16B and the internal cone 9; wherein a flow recirculation zone 18B is in fluid flow communication with a tip channel 29 and is defined by the space between the conical head inner wall 16B, the tip wall 26, and the point of the internal cone nearest the wall corner 27, wherein the tip channel 29 in fluid flow communication with the flow recirculation zone 18B is defined by the space between the tip wall 26 and the internal cone 9; wherein an outer channel 18A in fluid flow communication with the tip channel 29 is defined by the space between the conical head outer wall 3 and the internal cone 9; wherein the inner channel 17A has a thickness defined by the distance from the conical head inner wall 16A to the internal cone 9; and wherein the ratio of the thickness of the inner channel 17A at the heat transfer fluid inlet to the thickness of the inner channel at the interface with the flow recirculation zone 18B is between 1.5 and 3 (see Figure 1). Van Der Ploeg discloses baffles (fins) 19 that extend partially into the flow recirculation zone 18B (paragraph 26) but not into the inner channel. Van Der Ploeg discloses that the baffles are a cost-effective way to provide a spiral flow path to the burner (paragraph 10) and that a swirl body of baffles can be places in which channels are appropriate to effect mixing (paragraph 27). Neither duplication nor rearrangement of parts are not grounds for patentability. See MPEP 2144.04 VI B & C. It would have been obvious to one having ordinary skill in the art at the time of invention to duplicate or rearrangement the baffles of Van Der Ploeg to the inner channel so as to provide the benefits of the baffles as disclosed by Van Der Ploeg to the contents of the inner channel.
Regarding claims 3, 6, 8, and 9, Van Der Ploeg fails to disclose the specific dimensions of the components. But changes in size/proportion are not grounds for patentability. See MPEP 2144.04 IV A. It would have been obvious to one having ordinary skill in the art at the time of invention to size the components of Van Der Ploeg to whichever sizes most appropriate and effective for the use.
Regarding claims 4, 5, and 7, Van Der Ploeg discloses that the baffles 19 are attached to the conical head inner wall 16B extending into the flow recirculation zone 18B (see Figure 2 and paragraph 20) in a single continuous circular structure (paragraph 10).
Regarding claim 10, Van Der Ploeg discloses that the wall materials are refractory (paragraph 11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725